FIE.,.ED

UNITED STATES DISTRICT COURT MAR 1 3 2019
FOR THE DISTRICT OF COLUMBIA ,

STATE OF ALABAMA,

)
)
Plaintiff, )

) J

v. ) Civil Action No. l:l9-cv-00479 (UNA)
)
FRESHUN FLOWERS BEY, )
)
Defendant. )
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of Mr. Bey’S pro se complaint
(“Compl.”) and application for leave to proceed in forma pauperis. The Court will grant the in
forma pauperis application and dismiss the case for lack of subject matter jurisdiction See Fed.
R. Civ. P. lZ(h)(3) (requiring the court to dismiss an action “at any time” if it determines that the
subject matter jurisdiction is wanting).

lt appears that Mr. Bey is attempting to remove a criminal matter filed against him in the
Sixth Judicial Circuit of Alabama (Tuscaloosa County) to this Court. See Compl. at l, 5 . He is
aggrieved with the presiding trial judge and the manner in which his criminal case is being handled.
See ia’. at 2~3. He also provides a litany of citations of the Alabama Constitution. See id. at 4-5.

Mr. Bey may not remove his underlying matter this Court. The civil statute holds, “any
civil action brought in a State court of which the district courts of the United States have original
jurisdiction, may be removed by the defendant or the defendants, to the district court of the United
States for the district and division embracing the place where such action is pending.” 28 U.S.
Code § l44l(a). The criminal statute states that a defendant “shall file [for removal] in the district

court of the United States for the district and division Within which such prosecution is pending.”

Clerk, U.S. Dlstrict & Bankruptcy
Courts for the District of Columbia

28 U.S. Code § 1455. As the underlying action is not pending in the District of Colmnbia, the case
may not be removed to this Court. y

Additionally, as a general rule, a federal district court lacks jurisdiction to review or
interfere with the decisions of a state court. See District of Columbia v. Feldman, 460 U.S. 462,
476 (1983); see also Rooker v. Fidelily Trust Co., 263 U.S. 413 (1923), ajj”’d, No. 94-5079, 1994
WL 474995 (D.C. Cir. 1994), cert. denied, 513 U.S. 1150 (1995)).

Therefore, this case is dismissed for want of subject matter jurisdiction See Fed. R. Civ.

P. 12(h)(3). An Order consistent with this Memorandum Opinion is issued separately.

JMM~_

United States District Judge

 

Date: March , 2018

